Exhibit 10.9




REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of date set
forth on the signature page hereof, is made by and between TK Star Design Inc, a
Nevada corporation (the “Company”) and each investor listed on Exhibit A hereto
(each such investor individually, a “Purchaser” and, collectively, the
“Purchasers.”




WHEREAS, pursuant to that certain subscription agreement, dated as of the date
hereof (as amended or supplemented, the “Subscription Agreement”), the Company
has agreed to sell to the Purchasers, and Purchasers have agreed to purchase for
the Purchase Price (defined below) (i) 615,000 share of Company common stock
(the “Shares”) at a purchase price of $1.00 per share; (ii) Series A share
purchase warrants to purchase up to 1,230,000 shares of Company common stock,
exercisable for a period of three (3) years at an exercise price of $0.50 per
share (the “Series A Warrants”); (iii) Series B share purchase warrants to
purchase up to 1,230,000 shares of Company common stock, exercisable for a
period of three (3) years at an exercise price of $0.75 per share (the “Series B
Warrants”); (iv) Series C share purchase warrants to purchase up to 615,000
shares of Company common stock, exercisable for a period of three (3) years at
an exercise price of $1.00 per share (the “Series C Warrants”); and (v) Series D
share purchase warrants to purchase up to 615,000 shares of Company common
stock, exercisable for a period of three (3) years at an exercise price of $1.00
per share (the “Series D Warrants”) (collectively, the Series A Warrants, the
Series B Warrants, the Series C Warrants and the Series D Warrants, the
“Warrants”).




WHEREAS, the Company has undertaken to register the resale of the Shares and the
shares of common stock issuable upon the exercise of the Warrants.




NOW, THEREFORE, the Company and the Purchasers hereby covenant and agree as
follows:




1.

Definitions.  As used herein, the following terms shall have the following
respective meanings:




“Additional Effective Date” shall mean the date the Additional Registration
Statement is declared effective by the SEC.




“Additional Filing Deadline” shall mean if Registrable Securities are required
to be included in the Additional Registration Statement, the later of (i) ninety
(90) days after the Effective Date or the last preceding Additional Effective
Date, as the case may be, or (ii) six (6) months after the Effective Date or the
last preceding Additional Effective Date in the event the SEC were to deem the
former ninety-day period in (i) as premature for filing the Additional
Registration Statement or (iii) the date which is six (6) weeks after
substantially all of the Registrable Securities registered under the immediately
preceding Registration Statement are sold, as applicable.




“Additional Registration Statement” shall mean a registration statement or
registration statements of the Company filed under the Securities Act covering
any Registrable Securities.




“Common Stock” shall mean the common stock, par value $0.001, of the Company.




 “Effective Date” shall mean the date the Registration Statement is declared
effective by the SEC.




 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.




“Holder” or “Holders” shall mean any person or persons to whom Registrable
Securities were originally issued or qualifying transferees under Section 2.9
hereof who hold Registrable Securities for purposes of any registration under
Section 2.




“Liquidated Damages Amount” means an amount equal to one-half percent (0.5%) of
the Purchase Price of the Shares owned of record by such Purchaser on the first
business day after the Non-Registration Event and for each subsequent thirty
(30) day period (pro rata for any period less than thirty days) which are
subject to such Non-Registration Event, as set forth in Section 2.10.




“Non-Registration Event” occurs, if (A) the Registration Statement is not filed
on or before the Required Filing Date , (B) the Registration Statement is not
declared effective on or before the Required Effective Date or (C) any
registration statement described herein is declared effective but shall
thereafter cease to be effective for a period of time which shall exceed forty
(40) days in the aggregate per year (defined as a period of 365 days commencing
on the date the Registration Statement is declared effective). “Purchase Price”
shall mean $615,000, pro rata per each Purchaser..











--------------------------------------------------------------------------------




“Register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement or document by the SEC.




“Registrable Securities” means (i) the Shares and (ii) the shares of Common
Stock issuable upon the exercise of the Warrants; provided, however, that shares
of Common Stock which are Registrable Securities shall cease to be Registrable
Securities (a) upon their sale pursuant to a registration statement or Rule 144
under the Securities Act, or (b) upon any sale in any manner to a person or
entity which is not entitled to the rights under this Agreement.




“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and material incorporated by reference in such Registration
Statement, as well as any Additional Registration Statement.




“Required Effective Date” shall mean the earlier of (x) one hundred fifty (150)
calendar days afterthe Closing Date (as defined in the Subscription Agreement,
or (y) three (3) business days after oral or written notice to the Company or
its counsel from the Commission that it may be declared effective.




“Required Filing Date” shall mean 45 days after the Closing Date. .




“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the applicable time.




“SEC” shall mean the U.S. Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.




2.

Registration Rights.




2.1

Demand Registration.




(a)

The Company shall file a Registration Statement on Form S-1 with the SEC
covering the resale of all of the Registrable Securities as described herein
within forty five (45) days of the date hereof to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by Rule
415 of the Securities Act.  The Company shall use commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable.  In the event that the Company is unable to register for resale
under Rule 415 all of the Registrable Securities on the Registration Statement
that it has agreed to file pursuant to Section 2(a) due to limits imposed by the
SEC’s interpretation of Rule 415, then the Company shall be obligated to include
in such Registration Statement (as withdrawn and refiled if necessary to comply
with Rule 415) only such limited portion of the Registrable Securities as the
SEC shall permit; any exclusion shall be made first to shares other than the
Registrable Securities, and then, to the extent necessary, pro rata among the
holders in proportion to the number of Registrable Securities held by such
holders.  Any request for acceleration of the Registration Statement shall seek
effectiveness at 5:00 p.m., Central Time, or as soon thereafter as practicable.
 The Company shall notify the Holders by facsimile or e-mail as soon as promptly
practicable, and in any event, prior to 9:00 a.m., Central Time, on the day
after any Registration Statement is declared effective.  The Company shall file
with the SEC under Rule 424 a final prospectus as promptly as practicable, and
in any event, prior to 9:00 a.m., Central Time, on the day after any
Registration Statement is declared effective.




(b)

The Company shall prepare, and, as soon as practicable but in no event later
than the Additional Filing Deadline, file with the SEC an Additional
Registration Statement on Form S-1 (or Form S-3, if applicable) covering the
resale of all of the Registrable Securities not previously registered in a
Registration Statement or a preceding Additional Registration Statement as the
case may be.  To the extent the SEC does not permit the aforesaid Registrable
Securities to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Registrable Securities until the resale of the remaining Registrable Securities
have been registered with the SEC.  The Company shall use its commercially
reasonable efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline.  By 9:00 a.m. Central Time on the business
day following the Additional Effective Date, the Company shall file with the SEC
in accordance with Rule 424 the final prospectus to be used in connection with
sales pursuant to such Additional Registration Statement.








2




--------------------------------------------------------------------------------



2.2

Registration; Holdback Agreement. In connection with any registration of
Registrable Securities in connection with an underwritten public offering, each
holder of Registrable Securities agrees, if so requested by the underwriter or
underwriters, not to effect any sale or distribution (including any sale
pursuant to Rule 144 under the Securities Act) of any Registrable Securities,
and not to effect any public sale or distribution of any other equity security
of the Company or of any security convertible into or exchangeable or
exercisable for any equity security of the Company (in each case, other than as
part of such underwritten public offering) during 60 days following the
Effective Date of the Registration Statement (other than a registration
statement on Form S-4 or S-8) or such other period as the managing underwriter
of such offering shall reasonably require, or such other period agreed to by the
Attorney on behalf of the holders (as defined in Section 2.2(b) hereof), with
respect to such other underwritten public offering; provided, that the holders
of Registrable Securities were afforded the opportunity to include all of their
Registrable Securities therein pursuant to Section 2.1 hereof; provided, further
that all directors, officers, and holders of at least 5% of the Company’s then
outstanding equity securities are subject to the same restriction. The foregoing
restrictions shall not apply to any Holder that has delivered and not revoked
written notice (an “Opt-Out Notice”) to the Company requesting that such Holder
not receive notice from the Company of any proposed underwritten public
offering; provided, however, that such Holder may later revoke any such notice
in writing.  




2.3

Company Obligations.




The Company will use commercially reasonable efforts to effect the registration
of the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible:




(a)

use commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable and to remain continuously effective for
a three-year period unless such offering is an underwritten public offering, in
which event such effectiveness shall continue until the distribution is complete
(the “Effectiveness Period”) and advise the Purchaser in writing when the
Effectiveness Period has expired;




(b)

prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;




(c)

provide copies to Holders’ counsel to review each Registration Statement and all
amendments and supplements thereto no fewer than three (3) business days prior
to their filing with the SEC and not file any document to which such counsel
reasonably objects;




(d)

furnish to the Holders’ counsel (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company (but not
later than two (2) Business Days after the filing date, receipt date or sending
date, as the case may be) one (1) copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder that are covered by the related Registration Statement;




(e)

use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;




(f)

prior to any public offering of Registrable Securities, use best efforts to (i)
register or qualify or cooperate with the Holders and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Holders and (ii) do any and all other acts or things necessary
or advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 2.3(f), (ii) subject itself to
general taxation in any jurisdiction where it would not otherwise be so subject
but for this Section 2.3(f), or (iii) file a general consent to service of
process in any such jurisdiction;




(g)

use commercially reasonable efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;





3




--------------------------------------------------------------------------------




(h)

immediately notify the Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and




(i)

otherwise use best efforts to comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the  registration of the Registrable Securities hereunder.




2.4

Obligations of Holders.  




(a)

Each Holder shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, including a
shareholder questionnaire to be provided to the Holder by the Company prior to
the filing of the Registration Statement, and shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least ten (10) business days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Holder of the information
the Company requires from such Holder if such Holder elects to have any of the
Registrable Securities including in the Registration Statement.  A Holder shall
provide such information to the Company at least five (5) business days prior to
the first anticipated filing date of such Registration Statement if such Holder
elects to have any of the Registrable Securities included in the Registration
Statement.




(b)

Each Holder, by its acceptance of the Registrable Securities agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such Holder
has notified the Company in writing of its election to exclude all of its
Registrable Securities from such Registration Statement.




2.5

Expenses of Registration.

All expenses incurred in connection with any registration, qualification or
compliance pursuant to Section 2 hereof, including without limitation, all
registration, filing and qualification fees, printing expenses, fees and
disbursements of counsel for the Company and expenses of any special audits
incidental to or required by such registration, shall be borne by the Company
except as follows:




(a)

the Company shall not be required to pay fees or disbursements of legal counsel
of the Holders; and




(b)

the Company shall not be required to pay underwriters’ fees, discounts or
commissions relating to Registrable Securities.





4




--------------------------------------------------------------------------------




2.6

Indemnification and Contribution




(a)

The Company will indemnify and hold harmless each Holder of the Registrable
Securities covered by a registration, each other person, if any, who controls
such Holder within the meaning of the Securities Act, with respect to which such
registration, qualification or compliance that has been effected pursuant to
Section 2 hereof, and each underwriter, if any, and each person who controls any
underwriter of the Registrable Securities held by or issuable to such Holder
from and against all claims, losses, expenses, damages and liabilities (or
actions in respect thereto) arising out of or based upon (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, (ii) the omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
by the Company of any rule or regulation promulgated under the Securities Act or
any state securities law applicable to the Company and relating to action or
inaction required by the Company in connection with any such registration,
qualification or compliance, and will reimburse each such Holder, each of its
officers, directors, manager, members and partners, and each person controlling
such Holder, each such underwriter and each person who controls any such
underwriter, for any reasonable legal and other expenses reasonably incurred by
it in connection with investigating, defending or settling any such claim, loss,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 2.6 shall not apply to amounts paid in settlement of
any such claim, loss, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), and provided, further, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon the Company’s reliance on an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by any such Holder, any such underwriter
or any such controlling person in writing specifically for use in such
registration statement or prospectus and the Company shall not be liable in any
such case to the extent that any such loss, claim, damage or liability (or
action in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in such registration
statement, which untrue statement or alleged untrue statement or omission or
alleged omission is completely corrected in an amendment or supplement to the
registration statement and the undersigned indemnitees thereafter fail to
deliver or cause to be delivered such registration statement as so amended or
supplemented prior to or concurrently with the sale of the Registrable
Securities to the person asserting such loss, claim, damage or liability (or
actions in respect thereof) or expense after the Company has furnished the
undersigned with the same.




(b)

Each Holder of Registrable Securities covered by a registration statement shall,
severally and not jointly, indemnify and hold harmless the Company, each of its
directors and officers, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
within the meaning of the Securities Act, and each other such Holder, each of
its officers, directors, managers, members and partners and each person
controlling such other Holder, against all claims, losses, expenses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company, such other Holders, such directors,
officers, mangers, members, partners, persons or underwriters for any reasonable
legal or any other expenses incurred in connection with investigating, defending
or settling any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by an instrument
duly executed by such Holder specifically for use therein; provided, however,
the total amount for which any Holder shall be liable under this Section 2.6(b)
shall not in any event exceed the aggregate proceeds received by such Holder
from the sale of Registrable Securities held by such Holder in such
registration.




(c)

Each party entitled to indemnification under Section 2.6 hereof (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting there from, provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided, further, that the failure of any Indemnified
Party to give notice as provided herein, shall not relieve the Indemnifying
Party of its obligations hereunder, unless such failure resulted in actual
detriment to the Indemnifying Party.  No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.





5




--------------------------------------------------------------------------------




(d)

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any Holder of Registrable
Securities exercising rights under this Agreement, or any controlling person of
any such holder, makes a claim for indemnification pursuant to Section 2.6
hereof but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that Section 2.6 hereof provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any such selling Holder or any such controlling
person in circumstances for which indemnification is provided under Section 2.6
hereof; then, and in each such case, the Company and such Holder will contribute
to the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such Holder
is responsible for the portion represented by the percentage that the public
offering price of its Registrable Securities offered by the registration
statement bears to the public offering price of all securities offered by such
registration statement, and the Company is responsible for the remaining
portion; provided, that, in any such case, (A) no such Holder will be required
to contribute any amount in excess of the public offering price of all such
Registrable Securities offered by it pursuant to such registration statement and
(B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.




2.7

Information by Holder.




Each Holder of Registrable Securities included in any registration shall
promptly furnish to the Company such information regarding such Holder or
Holders as the Company may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to
herein.




2.8

Rule 144 Reporting.




With a view to making available to Holders the benefits of certain rules and
regulations of the SEC, which may permit the sale of the Registrable Securities
to the public without registration, the Company shall use its best efforts to:




(a)

make and keep adequate current public information with respect to the Company
available in accordance with Rule 144 under the Securities Act at all times, as
those terms are understood and defined in SEC Rule 144 under the Securities Act;




(b)

use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and




(c)

so long as a Holder owns any Registrable Securities, to furnish to such Holder
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144, and of the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as the
Holder may reasonably request in writing in complying with any rule or
regulation of the SEC allowing the Holder to sell any such securities without
registration.




2.9

Assignment of Registration Rights.




The rights to have the Company register Registrable Securities pursuant to this
Agreement may be assigned by the Holders to transferees or assignees of such
Registrable Securities; provided, that the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that the
transferee or assignee of such rights assumes in writing the obligations of such
Holder under this Agreement.  The term “Holder(s)” as used in this Agreement
shall include such permitted assigns.




2.10

Failure To Go Effective.  




If a Registration Statement or Additional Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to Required Filing
Date or Additional Filing Deadline, respectively, the Company will make pro rata
payments to each Holder, as liquidated damages and not as a penalty, in an
aggregate amount equal to the Liquidated Damages Amount for each 30-day period
or pro rata for any portion thereof following such date for which no
Registration Statement or Additional Registration Statement, as the case may be,
is filed with respect to the Registrable Securities; provided, however, that no
such damages shall apply to the extent the delay is caused by any act or
omission of the Holder in furnishing information needed to register the shares.
Notwithstanding the preceding, in no event shall the aggregate amount of
liquidated damages pursuant to this Section 2.10 exceed nine times the purchase
price of the Shares.





6




--------------------------------------------------------------------------------




3.

Changes in Capital Stock.




If, and as often as, there is any change in the capital stock of the Company by
way of a stock split, stock dividend, combination or reclassification, or
through a merger, consolidation, reorganization or recapitalization, or by any
other means, appropriate adjustment shall be made in the provisions hereof so
that the rights and privileges granted hereby shall continue as so changed.




4.

Representations and Warranties of the Company.




The Company represents and warrants to the Holders as follows:




(a)

The execution, delivery and performance of this Agreement by the Company have
been duly authorized by all requisite corporate action and will not violate any
provision of law, any order of any court or other agency of government, the
Articles of Incorporation or By-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or its subsidiaries.




(b)

This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to any applicable bankruptcy, insolvency
or other laws affecting the rights of creditors generally and to general
equitable principles and the availability of specific performance.




(c)

From and after the date of this Agreement and until a Registration Statement or
Additional Registration Statement covering all of the Registrable Securities is
declared effective by the SEC, the Company shall not, without the prior written
consent of Holders beneficially owning not less than two-thirds (2/3) of the
then outstanding Registrable Securities, enter into any agreement with any
holder or prospective holder of any securities of the Company that would grant
such holder registration rights senior to those granted to the Holders
hereunder.




5.

Miscellaneous.




(a)

Remedies.  In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights provided herein, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement.  Subject
to Section 2.6, the Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.




(b)

Notices.  Any notice required or permitted by any provision of this Agreement
shall be given in writing, and shall be delivered either personally or by
registered or certified mail, postage prepaid, addressed (i) in the case of the
Company, to address set forth in the Subscription Agreement; (ii) in the case of
any Holder which or who is an original party to this Agreement at the address of
such Holder as set forth in the records of the Company or such other address for
such Holder(s) as shall be designated in writing from time to time by such
Holder(s); and (iii) in the case of any permitted transferee of a party to this
Agreement or its transferee, to such transferee at its address as designated in
writing by such transferee to the Company from time to time.




(c)

Binding Effect.  This Agreement and each and every term, covenant and condition
thereof, including all restrictions herein contained upon the sale, transfer,
assignment or other disposition or encumbrance of stock, shall be binding upon
and inure to the benefit of the transferees, legatees, donees, heirs, executors,
administrators, personal representatives, successors and assigns of each of the
parties.




(d)

Entire Agreement.  This instrument contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements with respect to such subject matter.




(e)

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas.




(f)

Severability.  The invalidity or unenforceability of any provision hereof shall
not in any way affect the validity or enforceability of any other provision.




(g)

Successors.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefits of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.





7




--------------------------------------------------------------------------------




(h)

Execution in Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.




(i)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.




(j)

Attorneys’ Fees.  In any action or proceeding brought to enforce any provision
of this Agreement, or where any provision hereof is validly asserted as a
defense, the prevailing party, as determined by the court or arbitrator(s), as
the case may be, shall be entitled to recover its reasonable attorneys’ fees in
addition to any other available remedy.




(k)

Interpretation.  Article and Section references in this Agreement are references
to the corresponding Article and Section to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.”














8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the last date set forth below.




COMPANY:







/s/ Guolin Yang                    

Name: Guolin Yang

Title: Chief Executive Officer

Date:  July 20, 2011




PURCHASERS

 

 

 

/s/ Chris Clayton

 

Chris Clayton

 

 

 

/s/ Mark Trotter

 

Mark Trotter

 

 

 

/s/ Joseph R. Lee

 

Joseph R. Lee

 

 

LEE BEAR I, LLC

 

 

 

 

By:

/s/ LEE BEAR I, LLC

Name:

 

Title:

 

 

 

EQUITY HIGHRISE INC.

 

 

By:

/s/ EQUITY HIGHRISE INC.

Name:

 

Title:

 

 

 

JONATHAN CAMARILLO TRUST

 

 

By:

/s/ JONATHAN CAMARILLO TRUST

Name:

 

Title:

 

 

 

ONLINE EDUCATION INSTITUTE

 

 

By:

/s/ ONLINE EDUCATION INSTITUTE

Name:

 

Title:

 

















9




--------------------------------------------------------------------------------

Exhibit A




Chris Clayton

Equity Highrise Inc.

Jonathan Camarillo Trust

Joseph R. Lee

Lee Bear I, LLC

Mark Trotter

Online Education Institute








10


